Citation Nr: 1443975	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  07-35 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a chronic right wrist sprain, status post fusion most carpal bones (right wrist disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1991 to September 1991 and from January 2003 to September 2006.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that, in pertinent part, granted service connection for a right wrist disability, and assigned an initial 10 percent disability evaluation, effective September 30, 2006.

The Veteran testified at hearing at the RO before the undersigned in June 2009.  A copy of the hearing transcript is of record.

In November 2010, the Board remanded the Veteran's case to the RO for further development.

In a February 2014 decision, the Board denied an initial rating in excess of 10 percent for a cervical spine disability and granted a separate 20 percent rating for left upper extremity numbness.  At that time, the Board remanded the Veteran's right wrist disability claim to the RO for further development.


FINDINGS OF FACT

1.  From September 30, 2006 to December 9, 2010, the Veteran's service-connected right wrist disability has been manifested by subjective complaints of pain with some limitation of motion; however, there has not been ankylosis.

2.  From December 10, 2010 to May 1, 2014, the Veteran's right wrist disability was manifested by evidence of residual ankylosis (surgical) with dorsiflexion limited to 20 degrees.

3.  Since May 2, 2014, the Veteran's service-connected right wrist disability has been manifested by subjective complaints of pain with some limitation of motion; however, there has not been ankylosis.


CONCLUSIONS OF LAW

1.  From September 30, 2006 to December 9, 2010, the criteria for an initial rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215 (2013).

2.  From December 10, 2010 to May 1, 2014, the criteria for a 20 percent rating, but no higher, for the right wrist disability are met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. § 4.71a, DC 5214 (2013).

3.  Since May 2, 2014, the criteria for a rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. § 4.71a, DC 5215.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to provide a claimant notification of information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159 (2013).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a right wrist disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, all relevant facts have been properly developed and all evidence necessary for an equitable resolution of the claim has been obtained.  The claims file contains the Veteran's service and post-service treatment records and VA and non-VA medical records, to the extent available.  The Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably identified by the record.  

A review of the Veteran's Virtual VA electronic file shows VA medical records dated to April 2014.  The RO, in the July 2014 supplemental statement of the case, only considered VA records dated to November 2013.  However, the Board has carefully reviewed the VA records dated from November 2013 to April 2014, and finds that none are applicable to the increased rating claim on appeal for the right wrist disability.  As such, a remand for initial RO review of this evidence is not warranted.  38 C.F.R. § 20.1304(c) (2013).

The Veteran underwent VA examinations in January 2007 and December 2010 and the examination reports are of record.

There has been substantial compliance with the Board's February 2014 remand that directed that the Veteran be scheduled for a new VA examination and VA medical records, dated since November 2011, be obtained.  He was scheduled for VA examination in May 2014, and VA medical records, dated to April 2014, were obtained.

The May 2014 VA examination report makes up for the deficiencies in the January 2007 and December 2010 VA examination reports.  The May 2014 VA examination report includes clinical examination findings and the Veteran's reported symptoms, relevant to the criteria for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

The court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issue was identified, including the evidence needed to substantiate the appeal.  There was a discussion of possible evidence that could substantiate the claim and testimony lead to the remand for new examination.  The Bryant duties were thereby met.

Accordingly, the Board finds that the duty to assist and notify has been met in this case.

II. Factual Background and Legal Analysis

Contentions

The Veteran asserts that, due to his daily pain and the effect of his disability on his daily life, a higher disability rating should be assigned for the entire claim period. 

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

Where the question for consideration is propriety of the initial evaluation "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 33, 43. 

Service connection for a right wrist disability was granted in the March 2007 rating decision, and an initial 10 percent rating was assigned from September 30, 2006.  

The Veteran's right wrist disability is currently rated as 10 percent disabling under DC 5215, for limitation of motion of both the major and minor wrists.  38 C.F.R. § 4.71a.  Under DC 5215, a 10 percent rating is warranted for dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm.  This is the maximum schedular rating available under DC 5215.

The only other rating criteria available for evaluating wrist disabilities is DC 5214, that evaluates impairment from ankylosis of the wrist.  38 C.F.R. § 4.71a, DC 5214.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Pursuant to DC 5214, a 20 percent evaluation is warranted for favorable ankylosis in 20 to 30 degrees dorsiflexion.  Id.  A 30 percent evaluation is warranted for ankylosis in any other position except favorable.  Id.  A 40 percent evaluation is warranted for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  Id.

Normal wrist range of motion is 80 degrees of palmar flexion, 70 degrees of dorsiflexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  38 C.F.R. § 4.71 , Plate I (2013).




Facts

On January 2007 VA examination, the Veteran complained of constant right wrist pain that he rated as a 4-5 out of 10 with frequent flare ups to 9-10 out of 10 with marked weakness and stiffness of his right hand.  He was right-handed.  On examination, the examiner noted that movement of the right wrist was severely limited.  Active and passive dorsiflexion was limited to 0 degrees.  Palmar flexion was limited to 20 degrees.  Radial deviation was limited to 0 degrees.  Ulnar deviation was limited to 20 degrees.  There was no additional loss on repetitive movement.  There was objective evidence of pain at the extremes of all ranges of motion.  No muscle atrophy was noted.

During his June 2009 Board hearing, the Veteran testified that his wrist disability caused difficulty in his daily life.  For example, he needed a special mouse to continue his work in designing, and utilized special tools and his son's help in his occupation as a mechanic.  He also reported having constant pain.

On December 10, 2010 VA examination, the Veteran reported having only minimal pain since 2008 but, in the previous three months, he had an onset of sharp shooting pains that shot up from his right wrist into his elbow and forearm.  The pain occurred once a day at a pain level of 3-4/10, lasting from 5 minutes to 1 hour.  He reported daily stiffness.  He denied weakness, swelling, or flare-ups.  He related his current pain level was a 0/10.  

On physical examination, the Veteran's grip strength was strong, bilaterally.  Dorsiflexion of his right wrist was limited to 20 degrees, flexion to 45 degrees.  Radial and ulnar deviation were both limited to 15 degrees.  The examiner noted that the Veteran's wrist appeared to have ankylosis and that the Veteran had restriction consistent with ankylosis.  There was no redness, warmth, erythema, or tenderness.  Assessments included post fracture right wrist with four surgeries including a four-bone carpal fusion and residual ankylosis (surgical) and range of motion deficits.

On May 2, 2014 VA examination, the Veteran reported that, since his last VA examination, his wrist had felt about the same and got bad with weather changes.  Pain in the wrist would also shoot up for brief periods.  The pain was not constant but was daily.  He treated with Ibuprofen as needed.  He rated his pain as a 2 when working for a while.  Limitations included difficulty opening some doors with his right hand, not being able to use his motorcycle, adapting his writing and buttoning shirts, and doing push-ups on his fingers.  

On physical examination, palmar flexion was limited to 40 degrees and dorsiflexion was limited to 10 degrees, with no objective evidence of painful motion.  The Veteran did not have additional limitation in range of motion following repetitive-use testing.  There was no ankylosis.  Wrist strength measured 5/5 (normal).  Degenerative or traumatic arthritis was not documented.  There was no heat, warmth, tenderness, edema, or crepitus.  Intact gross sensation all along the right arm that was the same, but when compared to the left it had a "waking up" type of sensation that has been present since his cerebrovascular accident (CVA).  His functional impairment was described as less movement than normal and incoordination.   

Analysis

From September 30, 2006 to December 9, 2010, and since May 2, 2014, the preponderance of the evidence of record is against an initial rating in excess of 10 percent for the service-connected right wrist disability.  The evidence does not demonstrate ankylosis of the right wrist during this time.  The May 2014 VA examiner specifically found that the Veteran did not have ankylosis of the right wrist.  Therefore, a rating in excess of 10 percent is not warranted for the right wrist disability under DC 5214from September 30, 2006 to December 9, 2010, and since May 2, 2014.

However, from December 10, 2010 to May 1, 2010, the evidence shows that the Veteran had anklyosis of his wrist with dorsiflexion limited to 20 degrees.  The December 2010 VA examiner assessed the Veteran as having residual anklyosis (surgical).  Such findings are commensurate with a 20 percent rating under DC 5214.  

While there are other diagnostic codes that potentially relate to impairment of the wrist, after reviewing these alternative provisions, the Board can find no basis on which to assign an increased rating for the Veteran's right wrist disability, in excess of that assigned herein.  A separate compensable rating is already in effect for right wrist scars with numbness that is not the subject of this appeal.   

Additionally, although the Veteran complained of shooting pain from the right wrist to the forearm and elbow, the December 2010 and May 2014 VA examiners attributed this pain to his November 2008 CVA.  The December 2010 VA examiner explained that the Veteran had hemiparesis of the entire right side of the body as a result of the CVA.  Thus, application of the diagnostic codes pertaining to the peripheral nerves in the right upper extremity is not warranted.  See 38 C.F.R. § 4.124a , DCs 8510-8516 (2013).  Finally, as arthritis or loss of use of the right wrist has not been demonstrated at any time on appeal, DCs 5003 (pertaining to arthritis) or 5125 (pertaining to loss of use of the hand) are not applicable.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, the Veteran has not been found to have additional loss of motion due to the functional factors in 38 C.F.R. §§ 4.40, 4.45 and he is in receipt of more than the minimum compensable rating as contemplated by 38 C.F.R. § 4.59. 

The Board notes that the Veteran reported having right wrist pain that adversely affected his occupation as a mechanic and design engineer.  The severity of his right wrist disability, however, is contemplated in the current 10 percent rating assigned from September 30, 2006 to December 9, 2010, and since May 2, 2014, and the 20 percent rating assigned from December 10, 2010 to May 1, 2014.  Moreover, even when considering pain and functional impairment, the Veteran was able to perform repetitive-use testing on January 2007 and May 2014 VA examinations.  Additionally, no muscle atrophy was indicated.  The Board finds that the Veteran's pain experienced on range of motion of the right wrist has been considered in assigning the 10 and 20 percent evaluations and there is no additional documented range of motion lost that would warrant a higher rating due to pain.  38 C.F.R. §§ 4.40, 4.45; Deluca, supra.  See also Johnston, supra (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).  Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell v. Shinseki, supra.

Extraschedular consideration

The Board has also considered whether the Veteran's right wrist disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular rating if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected right foot disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's disability include painful right wrist motion and limited motion.  The rating schedule contemplates these symptoms.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

While the Veteran has reported the need for some special accommodation to continue his work, such as using a special computer mouse, the evidence does not show marked interference with employment or frequent hospitalization as a result of his right wrist disability that would warrant consideration of referral for an extraschedular rating. 

Because there are no manifestations of the Veteran's disability that are outside the rating criteria, referral for extra-schedular rating is not warranted.

The Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Rice

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Here, as the Veteran has reported being employed as a mechanic and design engineer for the period of appeal, a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).





In summary

A 20 percent rating is granted for the Veteran's right wrist disability from December 10, 2010 to May 1, 2014.  The benefit of the doubt has been resolved in his favor to this limited extent.  38 U.S.C.A. § 5107(b).

The preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's right wrist disability from September 30, 2006 to December 9, 2010, and since May 2, 2014.  As the preponderance of the probative medical and other evidence of record is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

Finally, in view of the holding in Fenderson, and based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

A higher initial rating, in excess of 10 percent, for the Veteran's right wrist disability, is denied from September 30, 2006 to December 9, 2010.  

A 20 percent rating, but no higher, is granted for the Veteran's right wrist disability from December 10, 2010 to May 1, 2014, subject to the laws and regulations governing the award of monetary benefits.

A higher rating, in excess of 10 percent, for the Veteran's right wrist disability, is denied from May 2, 2014.  


____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


